Citation Nr: 0613090	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  02-18 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for anxiety disorder.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for left leg 
disorder.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for back disorder.

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for skin disorder 
claimed as due to Agent Orange exposure.

5.  Entitlement to a higher initial evaluation for left lower 
extremity peripheral neuropathy, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


REMAND

The veteran served on active duty from April 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The appeals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The record contains the February 2001 award letter concerning 
the veteran's Social Security Administration (SSA) benefits 
and a copy of a September 2000 psychiatric medical report 
apparently prepared for the Disability Determination Program.  
Any additional records concerning the veteran's claim for SSA 
benefits should be obtained.  

Left leg, back, and skin disorders were last denied by the RO 
in July 1998.  The veteran applied to reopen before August 
2001.  Because of this, old 38 C.F.R. § 3.156 (2001) applies 
with respect to these claims to reopen.  New 
38 C.F.R. § 3.156 applies only with respect to claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).

The RO has not sent the veteran a notice letter for any of 
his service connection claims pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Such notice is 
applicable to claims to reopen and Kent v. Nicholson, No. 04-
181 (U.S. Vet App. March 31, 2006), citing Evans v. Brown, 9 
Vet.App 273, 283 (1996), indicates the duties that VA must 
perform concerning attempts to reopen previously denied 
claims.  

Concerning the claim for service connection for anxiety 
disorder, the September 2000 psychiatric medical report 
referenced above contains a diagnosis of anxiety disorder and 
indicates that the veteran was suffering from disabling 
anxiety complicated by his medical problems and physical 
limitations.  The examiner listed diabetes mellitus, 
herniated disc, and arterial hypertension and did not 
expressly indicate whether service-connected disabilities 
were causing any psychiatric disability.  Service connection 
is in effect for diabetes mellitus and for peripheral 
neuropathy of the upper and lower extremities.  Service 
connection can be granted for psychiatric disability to the 
extent it is caused or made worse by a service-connected 
disability.  38 C.F.R. § 3.310; Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  In light of the above, a VA psychiatric 
examination should be conducted.  The examiner should 
determine the most appropriate current diagnosis, since there 
have been more than one over the years, and render an opinion 
with reasons as to whether the veteran's current psychiatric 
disorder is caused, in whole or in part, by any of his 
service-connected disabilities.  Thereafter, the RO should 
address the matter of secondary service connection for 
anxiety disorder, which it has not yet addressed and which is 
raised by the evidence.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

Concerning his left leg and back claims, the veteran's 
statements do not make it clear whether he was awarded the 
Purple Heart for one or both of these claimed disabilities, 
what happened to him in combat to cause his claimed left leg 
and back disabilities, and, concerning the left leg, the 
disability for which the veteran is seeking service 
connection.  He had been treated for a left ankle problem in 
service.  In 1991, he claimed that he had a left leg 
condition as a result of having stepped on a pongee stick, 
and an examination identified a small scar over the 
anterolateral proximal third of his left lower leg.  More 
recently, in October 2000, he mentioned his left leg, stated 
that he had been awarded the Purple Heart, and added that 
this "condition" was affected when a helicopter crashed.  A 
January 1969 service medical record shows the he complained 
of left ankle pain after having fallen out of a chopper, that 
an X-ray of the left ankle was normal, and that the 
impression was a soft tissue injury of the left ankle.  Left 
lower extremity peripheral neuropathy is currently shown, and 
it is now service-connected on the basis of being secondary 
to diabetes mellitus which was service-connected  
presumptively based on Agent Orange exposure regulations.  
The veteran should be asked to specify exactly what 
additional left lower extremity disability should be 
service-connected.  He also should be asked to describe what 
happened to both his back and his left lower extremity in 
combat service and to indicate what current left leg and back 
disability he thinks he has as a result.

In August 2004, the RO rated the veteran's left lower 
extremity peripheral neuropathy as 10 percent disabling.  The 
representative in September 2004 disagreed with that rating, 
and no statement of the case has been issued.  Therefore, 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), the 
Board is remanding this issue to the RO for the issuance of a 
statement of the case on it.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran 
notice concerning his attempts to 
reopen previously denied claims for 
service connection for left leg, back, 
and skin disorders to comply with Kent 
v. Nicholson, No. 04181 (U.S. Vet App. 
March 31, 2006).  The letters should 
comply with the decision in Kent.  

2.  The veteran should be requested to 
describe what happened to his left 
lower extremity and back in combat 
service and to indicate what current 
left leg and back disability he thinks 
he has as a result.  

3.  Obtain from the Social Security 
Administration the medical records 
related to the veteran's claim for SSA 
benefits.

4.  Schedule the veteran for a 
psychiatric examination to determine the 
current diagnoses of any psychiatric 
disorder and whether any diagnosis is due 
to service or secondary to service-
connected disability.  The examiner 
should review the claims folder and 
examine the veteran.  For each 
psychiatric diagnosis, the examiner 
should indicate whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the diagnosis 
began or increased in disability during 
the veteran's active military service, or 
whether it is due to or increased in 
disability by a service-connected 
disability.  The examiner should explain 
the basis for each opinion given.

5.  Thereafter, the RO should again 
consider the veteran's pending claims in 
light of any additional evidence added to 
the record, and should specifically 
address whether any psychiatric 
disability is secondary to service-
connected disability.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

6.  The RO should issue a statement of 
the case on the matter of the initial 
rating for the veteran's 
service-connected left lower extremity 
peripheral neuropathy.  If the veteran 
perfects an appeal of that issue by 
timely submitting a substantive appeal, 
it should be returned to the Board in 
accordance with requisite appellate 
procedures.

If upon completion of the above action any claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures, if necessary.  By this 
remand, the Board intimates no opinion as to any outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


